United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, ABILENE MAIL
PROCESSING CENTER, Abilene, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1620
Issued: October 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2015 appellant filed a timely appeal from a January 23, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from December 10, 2014, the most recent OWCP merit decision, to the filing of the
current appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3,2 the Board lacks jurisdiction to review the merits of appellant’s claim.3

1

5 U.S.C. §§ 8101-8193.

2

Appellant submitted additional evidence with his appeal to the Board. The Board cannot consider this evidence
as its review is limited to evident which was before OWCP at the time of its merit decision. 20 C.F.R. § 501.2(c)(1);
P.W., Docket No. 12-1262 (issued December 5, 2012).
3

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from January 23, 2015, the date of OWCP’s last decision, was
July 22, 2015. Since using July 23, 2015, the date the appeal was received by the Clerk of the Appellate Boards,
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is July 18, 2015 rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s request for a merit review.
On appeal he asserts that he could not submit his request in a timely manner because he
could not obtain documentation from his physician. He further asserts that the medical evidence
of record establishes his claim.
FACTUAL HISTORY
On September 30, 2014 appellant, then a 38-year-old postal support employee, filed a
traumatic injury claim alleging that on September 19, 2014 he felt a pop in his right forearm as
he was gripping and lifting a package out of a hamper. He did not stop work. In an attached
statement, appellant related that his arm continued to hurt daily, with numbness and burning.
The employing establishment controverted the claim, stating that the claimed injury did
not hinder appellant’s work from September 19 until October 1, 2014. Appellant was offered
and accepted modified duty on October 15, 2014. By letter dated October 24, 2014, OWCP
informed him of the evidence needed to support his claim.
In support of his claim, appellant submitted October 1, 2014 reports from Dr. Lynn M.
Robinson, a Board-certified internist, who reported a history that appellant injured his right hand
at work on September 19, 2014 when he lifted a box. Dr. Robinson described physical
examination findings of decreased sensation of the fingertips of his right hand, diagnosed ulnar
neuropathy at the elbow, and advised that he could work modified duty.
In reports dated October 9 to December 1, 2014, Dr. Richard D. Trifilo, Board-certified
in family and occupational medicine, described appellant’s complaints of burning pain, tingling,
and numbness in his right arm and hand since lifting a box at work on September 19, 2014.
Examination demonstrated positive Phalen’s and Tinel’s signs on the right. Dr. Trifilo
diagnosed neuritis of the right median nerve with sprain/strain and provided restrictions to
appellant’s physical activity.
In a December 10, 2014 decision, OWCP denied the claim, finding the medical evidence
insufficient to establish that the work incident of September 19, 2014 caused and/or aggravated
his condition.
By letter dated January 7, 2015 and postmarked January 10, 2015, appellant requested a
review of the written record.
By decision dated January 23, 2015, an OWCP hearing representative denied appellant’s
request for a review of the written record as untimely filed. OWCP considered the request and
determined that his case could equally be addressed by requesting reconsideration with OWCP
and submitting new evidence.
LEGAL PRECEDENT
A claimant dissatisfied with a decision of OWCP shall be afforded an opportunity for an
oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
2

hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought. If the request is not made within 30 days, or if
it is made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.4 The Board has held that OWCP, in its broad discretionary
authority in the administration of FECA has the power to hold hearings in certain circumstances
where no legal provision was made for such hearings and that OWCP must exercise this
discretionary authority in deciding whether to grant a hearing.5
ANALYSIS
As noted above, a request for a review of the written record must be made within 30 days
after the date of the issuance of OWCP’s final decision.6 In this case, appellant requested a
review of the written record before OWCP’s Branch of Hearings and Review on a form dated
January 7, 2015 and postmarked January 10, 2015. Under OWCP’s regulations, the timeliness of
a hearing request, or request for a review of the written record, is based on the date of the
postmark.7
Thirty days following the December 10, 2014 decision was Thursday,
January 9, 2015. Appellant’s request was not postmarked until January 10, 2015. The request
was, therefore, untimely.
OWCP also has the discretionary power to grant a request for a hearing or review of the
written record when a claimant is not entitled to such as a matter of right. In the January 23,
2015 decision, it properly exercised its discretion by stating that it had considered the matter in
relation to the issue involved and had denied appellant’s request on the basis that the issue could
be addressed through a reconsideration application. The Board has held that, as the only
limitation on OWCP’s authority is reasonableness, abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deduction from established facts.8 In the present
case, the evidence of record does not indicate that OWCP committed any act in connection with
its denial of appellant’s request for a review of the written record that could be found to be an
abuse of discretion.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a review of the
written record.9
4

Claudio Vazquez, 52 ECAB 496 (2001).

5

Marilyn F. Wilson, 52 ECAB 347 (2001).

6

Supra note 4.

7

20 C.F.R. § 10.616(a) (the hearing request must be sent within 30 days, as determined by postmark or other
carrier’s date marking, of the date of the decision for which a hearing is sought.
8

See Mary Poller, 55 ECAB 483 (2004).

9

Appellant may submit new evidence or argument with a written request for reconsideration to OWCP within one
year of its December 10, 2014 merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.

3

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

